White, P. J.
Appellant was indicted, tried, and convicted in the District Court for unlawfully carrying a pistol. Defendant pleaded to the jurisdiction of the court, the case being a misdemeanor. The plea would have been a good one but for the fact that the act of May 27, a. d. 1879 (Gen. Laws 16th Leg., p. 68), changed the jurisdiction of the County Court of Nacogdoches, and those of other counties therein named, and provided “that the District Courts of said counties shall have and exercise jurisdiction in all matters and causes, civil and criminal, over which by the general laws of the State the County Courts of said *407counties would have jurisdiction, except as provided in sect. 1 of this act,” etc. Authority to pass this law is derived from sect. 22 of Art. Y. of the Constitution, which declares that “ the Legislature shall have power by local or general law to increase, diminish, or change the civil and criminal jurisdiction of County Courts, and in cases of any such change of jurisdiction the Legislature shall also conform the jurisdiction of the other courts" to such change.”
We have been unable to find any such error in the record as would require a reversal, and the judgment is therefore affirmed.

Affirmed.